Elonorable Chet Brooks                              Opinion No.     JM-650
Chairman
Eoalth and HumanResources        Committee          Re: Authority of the Board of
Texas State Senate                                  Chiropractic  Examiners with
P. 0. Box 12068                                     regard to administration   of
Austin, Texas    78711                              its licensing examination

Dear Senator Brooks:

      You request our opinion regarding    the authority    of the Texas
Board of Chiropractic      Examiners to adopt certain    procedures   with
respect   to Its licensing   examination. Section 12 of article     4512b.
V.T.C.S..   provides, in pertinent part:

               All    examinations        for    license     to   practice
           chiropractic      shall be conducted in writing in the
           English     language and’ in such manner as to be
           entirely     fair    and impartial        to all    applicants.
           All applicants         shall be known to the examiners
           only by numbers, without names or other method of
           identification        on examination        papers by which
           members of the Board may be able to identify                such
           applicants,      or examinees , until after         the general
           averages of the examinees’ numbers in the class
           have been determined,             and license       granted     or
           refused.       Examinations        shall    be conducted        on
           practical      and theoretical         chiropractic      and in
           the subjects        of     anatomy-histology,        chemistry,
           bacteriology.       physiology,       symptomatology.      path-
           ology and analysis of the human spine, and hygiene
           and public health.          Upon satisfactory     examination,
           conducted     as aforesaid        under the rules        of the
           Board, which shall consist of an average grade of
           not less than seventy-five           per cent (75%) with not
           less than sixty per cent (60%) in,any one subject,
           applicants      shall be granted license           to practice
           chiropractic.      . . . (Emphasis added).

      The board at present conducts one examination designated         “x-ray
written” and another designated     “x-ray interpretation.”       The former
includes written questions about x-ray technology.       The latter,   “x-ray
interpretation.”    consists  of the applicant’s     “reading”    particular
*-rays.    The board requires a grade of at least 60% in each of these



                                      p. 3000
Honorable   Chet Brooks - Page 2        fJM-658)




two categories,  and then averages those grades together with grades in
other subject   areas.  You ask whether the board may properly    treat
“x-ray written” and vx-ray interpretation”     as two distinct subjects
for purposes of the 60% grade requirement.

      Section 12 does not include “x-rays” among the subjects      on which
au applicant must be examined, but it is clear that the list specified
therein is notexclusive.       See also sec. 14b.    Moreover, section     12
includes    the general subject   “pathology   and analysis   of the human
spine.”     There is,  In our opinion,     uo impediment to the board’s
conducting au examination on the subject of “x-ray.”        Nor Is there an
impediment to the examination consisting     of two parts, one theoretical
and one practical.

      The board may uot,          however,    consider     the two parts     as two
separate    subjects     for purposes of section        12.   The language of the
statute    requires    a grade of at least          60% “in any one subject.”
(Emphasis added.)         Although any one subject       can be broken down into
numerous    narrower subjects,      we think that “subject”        must be given a
reasonable    construction      and that, as a result,        “x-rays”  constitutes
“one subject”      only.     See sec.    14b.   The board is not compelled          to
structure    examinationsin       any particular     way:    it may. for example,
pose only “interpretation”         questions   thereon.     What it may not do is
to divide the one “subject”        of “x-rays” into two parts for the purpose
of requiring a 60% grade in each.

                                   SUMMARY

                  The Texas Board of Chiropractic  Examiners may
            not divide the one “subject”   of “x-rays” into two
            parts for the purpose of requiring      a 60% grade
            in each pursuant to section    12 of article  4512b.
            V.T.C.S.




                                                  Attorney   General of Texas

JACK HIGRTOUXR
First Assistant Attorney      General

MARYXXLLER
Executive Assistant     Attorney   General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General


                                        p. 3001